Citation Nr: 0212081	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-00 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to restoration of higher ratings for service-
connected major depression, currently evaluated as 50 percent 
disabling.

2.  Entitlement to restoration of higher ratings for a 
service-connected seizure disorder, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 RO decision that reduced the rating 
for service-connected major depression from 100 percent to 70 
percent and for a service-connected seizure disorder from 40 
percent to 20 percent.  A September 2001 RO decision further 
reduced the ratings for major depression to 50 percent and 
for a seizure disorder to 10 percent.  The veteran failed to 
report for a requested Board hearing.


FINDINGS OF FACT

1.  The veteran's service-connected major depression was 
rated as 100 percent disabling from March 2, 1995 until 
October 31, 1999; the RO reduced the rating to 70 percent 
effective November 1, 1999; and the RO further reduced the 
rating to 50 percent effective December 1, 2001.

2.  The evidence shows that there has been some sustained 
material improvement in the veteran's major depression, to 
the extent that during the periods involved in the rating 
reductions the condition has been manifested by occupational 
and social impairment  with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to various symptoms; the condition does not cause 
total occupational and social impairment.

3.  The veteran's service-connected seizure disorder was 
rated as 40 percent disabling from March 2, 1995 until 
October 31, 1999; the RO reduced the rating to 20 percent 
effective November 1, 1999; and the RO further reduced the 
rating to 10 percent effective December 1, 2001.

4.  The veteran's most recent verified seizure was in 1995, 
and the seizure disorder requires ongoing use of medication 
for control.


CONCLUSIONS OF LAW

1.  The rating for major depression was properly reduced from 
100 percent to 70 percent, but was not properly reduced from 
70 percent to 50 percent; the condition is 70 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.105, 3.344, 4.130, Diagnostic Code 9434 (2001).

2.  The rating for a seizure disorder has been properly 
reduced, and the condition is  10 percent disabling.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.105, 3.344, 
4.121, 4.124a, Code 8910 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty from February 1969 to June 
1973, including service in Vietnam.

Post-service VA treatment records from the 1970s and 1980s 
reflect treatment for a psychiatric disorder, and there were 
various diagnoses including major depression.  A seizure 
disorder was also noted.  

In May 1977, the RO granted service connection and a 10 
percent rating for a seizure disorder, effective October 
1974.  The RO denied service connection for a psychiatric 
disorder, including claimed post-traumatic stress disorder 
(PTSD).  A June 1990 Board decision granted service 
connection for a psychiatric disorder, diagnosed as major 
depression.  A July 1990 RO decision promulgated the grant of 
service connection for major depression, making service 
connection effective from March 1988, and a 50 percent rating 
was assigned (except for periods of temporary total 
hospitalization ratings).

Later medical records show periodic treatment for service-
connected major depression and a seizure disorder, as well as 
for non-service-connected conditions.

In March 1996, the RO increased the rating for a seizure 
disorder to 40, effective March 1995.  In a July 1996 rating 
decision, the RO increased the rating for major depression to 
100 percent; effective March 1995.  Service connection for 
PTSD was again denied (no stressor established).

Later medical records note the veteran continued to take 
medication for seizures but reported no seizures since 1995.  
He also continued to receive psychiatric care, and there were 
various diagnoses including depression.

In August 1998, a VA mental examination was conducted.  The 
veteran had not been working, and said that he had not been 
working because of seizures and the medication he was taking 
for seizure disorder.  He reported various psychiatric 
symptoms included nightmares and flashbacks, hypervigilance, 
hypersensitivity, guilt feelings, fear of others.  It was 
related that although psychotropic medication had helped 
control symptoms, the effectiveness of the medications had 
been wearing off recently.  On examination, he was well 
oriented times 3.  Thought processes were intact, and content 
was mostly appropriate.  He was generally frustrating to 
interview because of a digressive nature and vagueness.  
Memory of recent details was good, but remote memory was 
mildly impaired.  He gave no evidence or verbal report of 
panic attacks, compulsions or ritualistic behaviors.  Mood 
was euthymic, and he did not appear depressed, anxious, or 
distressed in any way.  There was little variation in affect 
throughout the examination; he generally appeared comfortable 
and at ease throughout.  The diagnosis was dysthymic 
disorder, early onset, along with personality disorder, mixed 
(avoidant and anti-social features).  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 65.  

The veteran also underwent a VA epilepsy examination in 
August 1998.  He reported not having had a seizure in about 2 
years.  He reported that he had always been taking Dilantin.  
The examiner attempted to ascertain the severity of 
depression.  However, it was difficult to get clear answers 
from the veteran.  Primarily, the manifestations of 
depression were avoidance of other people, but he also 
appeared to have some symptoms of PTSD.  The veteran also 
described having poor energy, poor appetite, and sleeping 
difficulty.  The impressions on the examination were history 
of seizure disorder, now well controlled, and a history of 
depression/PTSD.  The examiner assessed the GAF score as 
approximately 50, which was described as being the borderline 
between moderate and severe symptoms; the score represented 
moderate difficulty in social, occupational, or school 
functioning  The score was attributable to the veteran's 
paranoia, avoidance of other people, and inability to 
function socially.  

An October 1998 RO decision proposed to reduce the rating for 
major depression from 100 percent to 70 percent, and for a 
seizure disorder from 40 percent to 20 percent.  The RO 
notified the veteran of the proposed reduction and invited 
him to provide any evidence as to why the reduction should 
not be taken.

The veteran underwent a VA epilepsy examination in June 1999.  
He reported one big seizure and 3 to 5 little ones, but it 
was noted he was a vague historian and at the last 
examination indicated no seizures in 2 years.  In connection 
with depression, the veteran reported that he was not good 
and continued to stay to himself and to feel paranoid.  The 
examiner commented that the GAF score would still be 50 and 
that he was not able to work.  

In a July 1999 decision, the RO reduced the rating for major 
depression to 70 percent, and reduced the rating for a 
seizure disorder to 20 percent, both effective November 1999.

Treatment records reflect that in December 1999 the veteran's 
mood was euthymic, and his affect was congruent.  He was 
anxious in February 2000.  At a VA psychiatric counseling 
session in March 2000, his mood was dysphoric, but improving.  
In April 2000, the veteran reported some improvement in his 
mood, although he felt that it could improve some more.  He 
also stated that he had been participating in a bowling 
league and that he was going to an amusement park at the end 
of the month.  His mood was euthymic, and his affect was 
bland.  At a routine visit in June 2000, he was noted as 
having seizure disorder that was stable on medication.  He 
was reported to be doing fair with periods of dysphoria, 
flashbacks, hypervigilance, and low tolerance of people; 
however, the medications were effective and without side 
effects.  His mood was euthymic, while his affect was bland.  
On VA mental health counseling in July 2000, his mood was 
euthymic, and his affect was congruent, responsive and full 
range.  In September 2000, he reported starting work with a 
janitorial services company and that he was now doing better.  
His mood was euthymic, and the assessments were PTSD/major 
depression.  

The veteran underwent a VA mental examination in October 
2000.  He reported becoming depressed after alleged combat 
incidents he experienced while in Vietnam.  He reported 
nightmares, flashbacks, panic attacks, sleep disturbances, 
avoidance of activities that reminded him of Vietnam even 
though he could not recall important aspects of trauma 
suffered in Vietnam.  He also reported markedly diminished 
interests, irritability, startle response.  On examination, 
he was agitated, but cooperative.  He was tense and unhappy.  
His speech was slow, but relevant.  He did not trust people 
in general although he did trust a few people.  His proverb 
interpretation was not logical.  He was oriented to time, 
person, and place.  His memory for remote recent was fair, 
but his memory for immediate and short was poor.  
Concentration and calculation were also poor.  Information 
and intelligence was fair.  His judgment was good, as was his 
insight about emotional and medical problems.  The diagnosis 
was "current history of" PTSD, and the GAF score was 45.  He 
also was noted as having a seizure disorder that was under 
control.

In November 2000, the veteran was noted to be doing fairly on 
medications, and he reported occasional flashbacks and 
nightmares.  He was working part-time as a janitor.  At that 
time, it was also noted that his seizure disorder was stable.

A VA outpatient treatment from January 2001 shows that the 
veteran was doing pretty good and that he was not as 
depressed.  Although he could have a short mild spell, he had 
only occasional flashbacks and nightmares.  On observation, 
he was alert and oriented times 3, he had an euthymic mood, 
his affect was congruent, and his thought process was 
organized; he denied delusions, hallucinations, and homicidal 
or suicidal ideations.  The assessments included chronic PTSD 
and major depression.

In June 2001, the RO proposed to reduce the rating for major 
depression from 70 percent to 50 percent, and for seizure 
disorder from 20 percent to 10 percent.  Notification of such 
proposed reduction was sent to the veteran, and he was 
invited to provide evidence on why the reduction should not 
be taken.

In September 2001, the RO took final rating action to reduce 
the evaluation for major depression to 50 percent, and for a 
seizure disorder to 10 percent, with both reductions 
effective in December 2001.  

II.  Analysis

Through discussions in correspondence, the rating decisions, 
the statement of the case, and the supplemental statement of 
the case, the RO has informed the veteran of the evidence 
necessary to substantiate his claims.  The RO has obtained 
all identified medical records and has provided VA 
examinations.  The notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000, and the related 
VA regulation, have been satisfied.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In reducing the ratings, the RO complied with the procedures 
of 38 C.F.R. § 3.105(e), giving the veteran an opportunity to 
submit additional evidence and properly assigning the 
effective date for such reductions.  The prior ratings for 
major depression and a seizure disorder were in effect for 
less than 5 years.  Thus, various provisions of 38 C.F.R. § 
3.344, pertaining to stabilization of disability ratings, do 
not apply; reexamination disclosing improvement will warrant 
a rating reduction.  38 C.F.R. § 3.344(c); see Brown v. 
Brown, 5 Vet. App. 413 (1993).  Even if those provisions of 
38 C.F.R. § 3.344 do apply, the file shows there has been 
compliance with them.  Such requirements include a review of 
the entire record of examinations and medical-industrial 
history to ascertain whether the recent examination is 
complete; examinations less full and complete than those on 
which payments were authorized or continued will not be used 
as a basis of reduction; ratings for diseases subject to 
temporary and episodic improvement will not be reduced on any 
one examination except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated; and although 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344; Brown, supra.

A.  Major depression

This appeal involves two reductions in the ratings for the 
veteran's service-connected major depression.  Major 
depression was rated 100 percent disabling from March 1995 
until October 1999.  From November 1999 until November 2001 
it was reduced to a 70 percent rating.  Since December 2001, 
it has been reduced to a 50 percent rating.  The veteran 
seeks restoration of the higher ratings.  

A mental disorder (including major depression) is rated 50 
percent when it results in occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent schedular 
rating may be assigned in cases where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Code 9434.

As the RO noted, the veteran's case is somewhat complicated 
by the various psychiatric diagnoses, including major 
depression and PTSD.  Major depression is service-connected.  
Service connection for PTSD has been denied on multiple 
occasions, and it remains non-service-connected.  However, as 
a practical matter, the Board is unable to dissociate most of 
the recently reported psychiatric symptoms and related 
impairment from the service-connected major depression.

The evidence as a whole does show some material and sustained 
improvement in the major depression, under the ordinary 
conditions of life, since the time when the condition was 
rated 100 percent.  The Board agrees with the RO's reduction 
of the rating for this condition to 70 percent, but the Board 
finds that a further reduction to 50 percent for this 
condition is not warranted.  The evidence shows major 
depression is controlled with outpatient treatment and 
medication, and there have been no recent psychiatric 
hospitalizations.  The veteran reports some recent 
employment, and the evidence refers to social contacts such 
as participation in a bowling league.  GAF scores have ranged 
from 65 to 45, generally suggesting the condition fluctuates 
in the range of mild to severe.  With consideration of the 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), the Board 
finds that, since the rating reduction from 100 percent, 
major depression has continued to be manifested by 
occupational and social impairment  with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to various symptoms; that is, the 
condition continues to meet the requirements of a 70 percent 
rating.  On the other hand, the 100 percent rating criteria 
are not met.  The typical symptoms for a 100 percent rating, 
as listed in the rating criteria, are not shown, nor is there 
total occupational and social impairment stemming from major 
depression.  

In sum, the Board grants restoration of a 70 percent rating 
for major depression, but denies restoration of a 100 percent 
rating for this condition.

B.  Seizure disorder

The seizure disorder was rated 40 percent disabling from 
March 1995 to October 1999.  From November 1999 to November 
2001, it was reduced to a 20 percent rating.  Since December 
2001, it has been reduced to a 10 percent rating.  The 
veteran seeks restoration of the higher ratings.

Epilepsy is rated 10 percent when there is a confirmed 
diagnosis of epilepsy with a history of seizures.  When 
continuous medication is shown necessary for the control of 
epilepsy, the minimum evaluation will be 10 percent.  A 20 
percent rating is assigned when there has been at least 1 
major seizure in the last 2 years, or at least 2 minor 
seizures in the last 6 months.  A 40 percent rating is 
warranted when there is at least 1 major seizure in the last 
6 months or 2 in the last year or when there is an average of 
5 to 8 minor seizures weekly.  A major seizure is 
characterized by the generalized tonic-clonic convulsion with 
unconsciousness.  A minor seizre consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head ("pure" petit mal), or sudden jerking movements of 
the arms, trunks, or head (myoclonic type) or sudden loss of 
postural control (akinetic type).  38 C.F.R. § 4.124a, Code 
8910.

To warrant a rating for epilepsy, the seizures must be 
witnessed or verified at some time by a physician.  As to 
frequency, competent consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  The frequency of seizures should be ascertained 
under the ordinary conditions of life (while not 
hospitalized).  38 C.F.R. § 4.121.

The credible evidence shows the veteran last had a seizure in 
1995.  Although he has vaguely referred to seizures since 
then, there is no credible evidence of such, and he has not 
submitted any evidence of recent seizures even though he was 
invited to do so.  The veteran does have a diagnosis of a 
seizure disorder and takes medication for control of the 
condition, but such is properly rated 10 percent.  In the 
absence of seizures for a number of years, the RO has 
properly reduced the rating for this condition to 10 percent.  
The preponderance of the evidence is against restoration of 
the prior higher ratings for a seizure disorder; thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Restoration of a 70 percent rating, but no higher, for major 
depression is granted.

Restoration of a higher rating for a seizure disorder, now 
rated 10 percent, is denied.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

